Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Gary S. Williams Reg. No. 31,066 on 1/10/2022.

The claims have been amended as:
(Currently Amended) A method, comprising:
at an electronic device with a display, and a touch-sensitive surface:
displaying, on the display, a user interface that includes a plurality of application icons that correspond to different applications in a plurality of applications;
while displaying the user interface that includes the plurality of application icons, detecting a first input that includes detecting a first contact on the touch-sensitive surface at a location on the touch-sensitive surface that corresponds to a first application icon of the plurality of application icons, the first application icon being associated with a first application of the plurality of applications;

	in accordance with a determination that the first input meets application-launching criteria, wherein the application-launching criteria require that the first input has ended without having met a first input threshold in order for the application-launching criteria to be met: 
		launching the first application; and
		replacing display of the user interface that includes the plurality of application icons with a user interface of the first application; and,
	in accordance with a determination that the first input meets menu-presentation criteria and does not meet the application-launching criteria, wherein the menu-presentation criteria require that the first input meets the first input threshold before an end of the input is detected in order for the menu-presentation criteria to be met, concurrently displaying at least a portion of the user interface that includes the plurality of application icons with a contextual content object and a respective affordance that is associated with the contextual content object, wherein: 
		displaying the contextual content object includes displaying contextually selected content that has been automatically selected from the first application based on a current context of the electronic device; [[and]]
		the respective affordance, when activated, is configured to add the contextual content object to a user interface that includes information for multiple applications; and
		the contextual content object comprises a first contextual content object, the user interface that includes information for multiple applications includes a contextual content object view that is configured to concurrently display a plurality of respective contextual content objects associated with different applications selected from the plurality of applications, the concurrent display includes, for each respective contextual content object of the plurality of respective contextual content objects, display of contextually selected content that has been automatically selected from a corresponding application based on a current context of the electronic device, and the concurrently displayed respective contextual content objects include the first contextual content object.
(Canceled)  
(Original) The method of claim 1, including:
while displaying the contextual content object, detecting a second input that includes detecting a second contact on the touch-sensitive surface at a location on the touch-sensitive surface that corresponds to the contextual content object; and
in response to detecting the second input:
	in accordance with a determination that the second input meets the application-launching criteria:
		launching the first application; and
		replacing display of the contextual content object with a user interface of the first application.
(Canceled)
(Original) The method of claim 1, including:
in response to detecting the first input:

(Original) The method of claim 5, including:
while the concurrent display of the contextual content object and the one or more selectable options is maintained, detecting a selection input that selects a first option of the one or more selectable options; and
in response to detecting the selection input, starting to perform a first function of the first application that corresponds to the selected first option.
(Previously Presented) The method of claim 1, wherein the contextual content object is a first mini-application object that corresponds to the first application and provides a subset of content and functions of the first application.
(Original) The method of claim 1, including:
while concurrently displaying the contextual content object and the respective affordance, detecting an input activating the respective affordance; and
in response to detecting the input activating the respective affordance, adding the contextual content object to the user interface that includes information for multiple applications.
(Original) The method of claim 1, wherein the contextual content object includes a first interactive object from the first application.
(Previously Presented) The method of claim 1, wherein the first application is a messaging application and displaying the contextual content object in response to the detected first input includes displaying representations of one or more social contacts associated with a user of the device. 
(Original) The method of claim 1, including:
in response to detecting the first input, in accordance with the determination that the first input meets the menu-presentation criteria, providing a haptic signal. 
(Original) The method of claim 1, wherein displaying the contextual content object includes displaying the contextual content object at a location on the display that corresponds to the location of the first contact on the touch-sensitive surface.
(Original) The method of claim 1, wherein displaying the contextual content object includes maintaining display of the first application icon at its original location and displaying the contextual content object in proximity to the first application icon.
(Previously Presented) The method of claim 1, wherein displaying the contextual content object in response to detecting the first input, includes maintaining display of the first application icon at a location offset from its original location and displaying the contextual content object, including the contextually selected content that has been automatically selected from the first application based on a current context of the electronic device, in proximity to the first application icon.
(Original) The method of claim 1, wherein the determination as to whether the first input meets the first input threshold is based at least in part on a duration of the first contact.
(Original) The method of claim 1, wherein the determination as to whether the first input meets the first input threshold is based at least in part on an intensity of the first contact.
(Currently Amended) A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by an electronic device with a display and a touch-sensitive surface, cause the device to:
display, on the display, a user interface that includes a plurality of application icons that correspond to different applications in a plurality of applications;
while displaying the user interface that includes the plurality of application icons, detect a first input, wherein detecting the first input includes detecting a first contact on the touch-sensitive surface at a location on the touch-sensitive surface that corresponds to a first application icon of the plurality of application icons, the first application icon being associated with a first application of the plurality of applications;
in response to detecting the first input:
	in accordance with a determination that the first input meets application-launching criteria, wherein the application-launching criteria require that the first input has ended without having met a first input threshold in order for the application-launching criteria to be met: 
	launch the first application; and

	in accordance with a determination that the first input meets menu-presentation criteria and does not meet the application-launching criteria, wherein the menu-presentation criteria require that the first input meets the first input threshold before an end of the input is detected in order for the menu-presentation criteria to be met, concurrently display at least a portion of the user interface that includes the plurality of application icons with a contextual content object and a respective affordance that is associated with the contextual content object, wherein:
		displaying the contextual content object includes displaying contextually selected content that has been automatically selected from the first application based on a current context of the electronic device; [[and]]
		the respective affordance, when activated, is configured to add the contextual content object to a user interface that includes information for multiple applications;
		the contextual content object comprises a first contextual content object, the user interface that includes information for multiple applications includes a contextual content object view that is configured to concurrently display a plurality of respective contextual content objects associated with different applications selected from the plurality of applications, the concurrent display includes, for each respective contextual content object of the plurality of respective contextual content objects, display of contextually selected content that has been automatically selected from a corresponding application based on a current context of the electronic device, and the concurrently displayed respective contextual content objects include the first contextual content object.
(Currently Amended) An electronic device, comprising:
a display;
a touch-sensitive surface;
one or more processors;
memory; and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:
	displaying, on the display, a user interface that includes a plurality of application icons that correspond to different applications in a plurality of applications;
	while displaying the user interface that includes the plurality of application icons, detecting a first input that includes detecting a first contact on the touch-sensitive surface at a location on the touch-sensitive surface that corresponds to a first application icon of the plurality of application icons, the first application icon being associated with a first application of the plurality of applications;
	in response to detecting the first input:
		in accordance with a determination that the first input meets application-launching criteria, wherein the application-launching criteria require that the first input has ended without having met a first input threshold in order for the application-launching criteria to be met:
			launching the first application; and

		in accordance with a determination that the first input meets menu-presentation criteria and does not meet the application-launching criteria, wherein the menu-presentation criteria require that the first input meets the first input threshold before an end of the input is detected in order for the menu-presentation criteria to be met, concurrently displaying at least a portion of the user interface that includes the plurality of application icons with a contextual content object and a respective affordance that is associated with the contextual content object, wherein:
			displaying the contextual content object includes displaying contextually selected content that has been automatically selected from the first application based on a current context of the electronic device; and
			the respective affordance, when activated, is configured to add the contextual content object to a user interface that includes information for multiple applications;
			the contextual content object comprises a first contextual content object, the user interface that includes information for multiple applications includes a contextual content object view that is configured to concurrently display a plurality of respective contextual content objects associated with different applications selected from the plurality of applications, the concurrent display includes, for each respective contextual content object of the plurality of respective contextual content objects, display of contextually selected content that has been automatically selected from a corresponding application based on a current context of the electronic device, and the concurrently displayed respective contextual content objects include the first contextual content object.
(Canceled) 
(Previously Presented) The electronic device of claim 18, wherein the one or more programs include instructions for:
while displaying the contextual content object, detecting a second input that includes detecting a second contact on the touch-sensitive surface at a location on the touch-sensitive surface that corresponds to the contextual content object; and
in response to detecting the second input:
	in accordance with a determination that the second input meets the application-launching criteria:
		launching the first application; and
		replacing display of the contextual content object with a user interface of the first application.
(Currently Amended) The electronic device of claim 18, [[19,]] wherein the one or more programs include instructions for:
in response to detecting the first input:
	in accordance with the determination that the first input meets the menu-presentation criteria, displaying one or more selectable options concurrently with the contextual content object, wherein the one or more selectable options, when activated, are configured to perform respective functions associated with the first application.
(New) The electronic device of claim 21, wherein the one or more programs include instructions for:
while the concurrent display of the contextual content object and the one or more selectable options is maintained, detecting a selection input that selects a first option of the one or more selectable options; and
in response to detecting the selection input, starting to perform a first function of the first application that corresponds to the selected first option.
(New) The electronic device of claim 18, wherein the contextual content object is a first mini-application object that corresponds to the first application and provides a subset of content and functions of the first application.
(New) The electronic device of claim 18, wherein the one or more programs include instructions for:
while concurrently displaying the contextual content object and the respective affordance, detecting an input activating the respective affordance; and
in response to detecting the input activating the respective affordance, adding the contextual content object to the user interface that includes information for multiple applications.
(New) The electronic device of claim 18, wherein the contextual content object includes a first interactive object from the first application.
(New) The electronic device of claim 18, wherein the first application is a messaging application and displaying the contextual content object in response to the 
(New) The electronic device of claim 18, wherein the one or more programs include instructions for:
in response to detecting the first input, in accordance with the determination that the first input meets the menu-presentation criteria, providing a haptic signal. 
(New) The electronic device of claim 18, wherein displaying the contextual content object includes displaying the contextual content object at a location on the display that corresponds to the location of the first contact on the touch-sensitive surface.
(New) The electronic device of claim 18, wherein displaying the contextual content object includes maintaining display of the first application icon at its original location and displaying the contextual content object in proximity to the first application icon.
(New) The electronic device of claim 18, wherein displaying the contextual content object in response to detecting the first input, includes maintaining display of the first application icon at a location offset from its original location and displaying the contextual content object, including the contextually selected content that has been automatically selected from the first application based on a current context of the electronic device, in proximity to the first application icon.
(New) The electronic device of claim 18, wherein the determination as to whether the first input meets the first input threshold is based at least in part on a duration of the first contact.
(New) The electronic device of claim 18, wherein the determination as to whether the first input meets the first input threshold is based at least in part on an intensity of the first contact.
(New) The non-transitory computer readable storage medium of claim 17, wherein the one or more programs include instructions, which when executed by the electronic device, cause the electronic device to:
while displaying the contextual content object, detect a second input that includes detecting a second contact on the touch-sensitive surface at a location on the touch-sensitive surface that corresponds to the contextual content object; and
in response to detecting the second input:
	in accordance with a determination that the second input meets the application-launching criteria:
		launch the first application; and
		replace display of the contextual content object with a user interface of the first application.
(New) The non-transitory computer readable storage medium of claim 17, wherein the one or more programs include instructions, which when executed by the electronic device, cause the electronic device to:
in response to detecting the first input:

(New) The non-transitory computer readable storage medium of claim 34, wherein the one or more programs include instructions, which when executed by the electronic device, cause the electronic device to:
while the concurrent display of the contextual content object and the one or more selectable options is maintained, detect a selection input that selects a first option of the one or more selectable options; and
in response to detecting the selection input, start to perform a first function of the first application that corresponds to the selected first option.
(New) The non-transitory computer readable storage medium of claim 17, wherein the contextual content object is a first mini-application object that corresponds to the first application and provides a subset of content and functions of the first application.
(New) The non-transitory computer readable storage medium of claim 17, wherein the one or more programs include instructions, which when executed by the electronic device, cause the electronic device to:
while concurrently displaying the contextual content object and the respective affordance, detect an input activating the respective affordance; and

(New) The non-transitory computer readable storage medium of claim 17, wherein the contextual content object includes a first interactive object from the first application.
(New) The non-transitory computer readable storage medium of claim 17, wherein the first application is a messaging application and displaying the contextual content object in response to the detected first input includes displaying representations of one or more social contacts associated with a user of the device. 
(New) The non-transitory computer readable storage medium of claim 17, wherein the one or more programs include instructions, which when executed by the electronic device, cause the electronic device to:
in response to detecting the first input, in accordance with the determination that the first input meets the menu-presentation criteria, provide a haptic signal. 
(New) The non-transitory computer readable storage medium of claim 17, wherein displaying the contextual content object includes displaying the contextual content object at a location on the display that corresponds to the location of the first contact on the touch-sensitive surface.
(New) The non-transitory computer readable storage medium of claim 17, wherein displaying the contextual content object includes maintaining display of the first 
(New) The non-transitory computer readable storage medium of claim 17, wherein displaying the contextual content object in response to detecting the first input, includes maintaining display of the first application icon at a location offset from its original location and displaying the contextual content object, including the contextually selected content that has been automatically selected from the first application based on a current context of the electronic device, in proximity to the first application icon.
(New) The non-transitory computer readable storage medium of claim 17, wherein the determination as to whether the first input meets the first input threshold is based at least in part on a duration of the first contact.
(New) The non-transitory computer readable storage medium of claim 17, wherein the determination as to whether the first input meets the first input threshold is based at least in part on an intensity of the first contact.

The following is an Examiner’s statement of reasons for allowance:
In addition to applicant’s remarks filed 11/1/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 17 and 18 when taken in the context of the claims as a whole.
At best the prior arts of record, specifically, CHEN (US 2015/0052464 A1) discloses a process 200 of an electronic device 100 that includes a touch screen display 
Thus, claims 1, 17 and 18 are allowed over the prior arts of record.  Dependent claims 3, 5-16 and 19-45 are allowable for at least the reasons discussed above in .
      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/KC/Examiner, Art Unit 2143   


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143